DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gerald Stevens on August 1, 2022.
The application has been amended as follows: 

Claim 1 (currently amended): An electronic component comprising: 
a multilayer body including a multilayer main body and side gap portions, the multilayer main body including an inner layer portion including dielectric layers and internal nickel electrode layers laminated alternately therein, and including end surfaces on both sides in a length direction intersecting a lamination direction, wherein the internal nickel electrode layers are exposed at the end surfaces, the side gap portions being provided on both sides of the multilayer main body in a width direction intersecting the lamination direction and the length direction; 
external nickel layers including glass in about 30% to about 40% in area ratio and on the end surfaces of the multilayer body; and 
external copper electrode layers including glass, covering the end surfaces on which the external nickel layers are provided, and covering the external nickel layers; wherein 
where a dimension of each of the external nickel layers in the lamination direction is defined as TN and a dimension of the inner layer portion in the lamination direction is defined as T1, a relationship of T1 < TN is satisfied;
where a dimension of each of the external nickel layers in the width direction is defined as WN and a dimension of the inner layer portion in the width direction is defined as W1, a relationship of WN < W1 is satisfied; 
a relationship of WN < TN is satisfied in the external nickel layer; and 
the inner layer portion includes at least one uncovered region which is not covered with the external nickel layer in the width direction, the internal nickel electrode layers are directly bonded to the external copper electrode layers in the uncovered region, and a diffusion region is provided in which copper of the external copper electrode layers is diffused in the internal nickel electrode layers. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of an electronic component comprising… external nickel layers including glass in about 30% to about 40% in area ratio and on the end surfaces of the multilayer body; and external copper electrode layers including glass, covering the end surfaces on which the external nickel layers are provided, and covering the external nickel layers; wherein where a dimension of each of the external nickel layers in the lamination direction is defined as TN and a dimension of the inner layer portion in the lamination direction is defined as T1, a relationship of T1 < TN is satisfied; where a dimension of each of the external nickel layers in the width direction is defined as WN and a dimension of the inner layer portion in the width direction is defined as W1, a relationship of WN < W1 is satisfied; a relationship of WN < TN is satisfied in the external nickel layer; and the inner layer portion includes at least one uncovered region which is not covered with the external nickel layer in the width direction, the internal nickel electrode layers are directly bonded to the external copper electrode layers in the uncovered region, and a diffusion region is provided in which copper of the external copper electrode layers is diffused in the internal nickel electrode layers, as recited in combination in independent claim 1. 
Prior art of record (see, e.g., US 2007/0297119 to Maegawa et al., hereinafter Maegawa, FIG. 8-9) teaches an external nickel layer (paragraph 86) on exposed internal electrodes and a glass film with copper (paragraph 74-77) surrounding the nickel layer (paragraph 96). Maegawa, however, teaches a plated nickel layer without glass (paragraph 101) formed after the Cu glass film (paragraph 96) and without the Cu glass film covering the plated nickel layer. See also and compare application specification page 19 paragraph 57, increased bonding strength of co-fired nickel layer; page 26 paragraph 77, improved moisture resistance of separately sintered copper layer on nickel layer.
Other prior art of record (see, e.g., US 2012/0319536 to Sakuratani, FIG. 2) teaches an underlayer (29 of 27, paragraph 73-74, 78) covered by a sintered metal film with glass (30 of 27; paragraph 75, 78); the underlayer taught by Sakuratani is a plated film without glass (paragraph 74) over the area of the internal electrodes with no uncovered internal electrodes bonded to the sintered metal film.
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record.
Therefore claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20130033154 (see, e.g., FIG. 2, paragraph 70); JP 2018107422 (see, e.g., FIG. 4-5); US 20190355518 (see, e.g., FIG. 2); JP 2019200896 (see, e.g., FIG. 1: 11); and US 20220013291, US 20220013293, US 20220013294, US 20220013295, and US 20220013296 (see, e.g., FIG. 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848